The judgment of the trial court was affirmed in an opinion rendered April 28, 1937. Attached to the motion for rehearing, filed in this court on May 13, 1937, is an affidavit, bearing the same date, by which it is attempted to bring into the record facts which were not before this court on the original hearing. The affidavit mentioned is relied upon as a basis for the motion for rehearing. It cannot be used for that purpose, nor for any other purpose before this court, as it does not purport to be a part of the record which was prepared in the trial court and certified by the trial judge. The motion for rehearing was evidently prepared on the assumption that the affidavit in question could be considered by this court as a part of the record. However, in that view the appellant is mistaken. An effort to supplement the record by an affidavit, such as was done in the present instance, is of no avail.
Finding nothing which would justify a reversal of the case, the motion for rehearing is overruled.
Overruled.